SUMMARY ORDER
Wu Jiang petitions for review of the decision of the Board of Immigration Appeals (“BIA”) denying Jiang’s motion to reconsider the denial of his motion to reopen proceedings. Those proceedings resulted in May 2003 in the BIA’s affirmance of the immigration judge’s denial of asylum, withholding of removal, and relief under the Convention Against Torture, based chiefly on an adverse credibility finding. We assume familiarity with the facts, the procedural history, and the issues on appeal.
We lack jurisdiction to review the June 18, 2004 order, because Jiang’s petition, which was filed on July 20, 2004, is untimely. See 8 U.S.C. § 1252(b)(1) (setting forth 30-day deadline in which to appeal final orders of the BIA); Malvoisin v. INS, 268 F.3d 74, 75 (2d Cir.2001) (noting that “compliance with the time limit for filing a petition to review the BIA’s final order is a strict jurisdictional prerequisite”).
For the foregoing reasons, we dismiss the petition for review. The mandate shall issue forthwith.